of f i c e of c h i ef c ou n sel department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date number info release date conex uil the honorable george voinovich united_states senator west broad street suite columbus oh attention -------------------------- dear senator voinovich this letter responds to your inquiry dated date on behalf of your constituent -------------------------------- he asked for reimbursement of the federal_insurance_contributions_act fica_taxes he pays on wages that he receives for the part time work he performs during his retirement because the amount of benefits he receives will not increase as a result of this additional service the law imposes fica_taxes on the wages of employees sec_3101 and sec_3111 of the internal_revenue_code the code the employee portion of these taxes is determined by a percentage of the wages received for employment the term employment means any service of whatever nature performed by an employee for the person employing him sec_3121 of the code all wages from employment unless specifically excepted are subject_to fica_taxes the law does not except wages received during retirement from fica_taxes thus absent qualifications for another exemption wages paid to a retiree receiving social_security_benefits are subject_to fica conex-134650-08 if ------------- has questions about how his retirement benefits are calculated he should contact the social_security administration i hope this information is helpful if you would like to discuss this further please contact ------------------or -------------------at ----- - ------------- sincerely nancy j marks division counsel associate chief_counsel tax exempt government entities
